Citation Nr: 0839936	
Decision Date: 11/20/08    Archive Date: 11/25/08

DOCKET NO.  05-31 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  .  Entitlement to service connection for right foot 
arthritis, as secondary to service-connected scar, 
postoperative ganglionectomy, right foot, with recurrent 
ganglion cyst.

2.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
arthritis of multiple joints.

3.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
esophagus disability with hiatal hernia.


REPRESENTATION

Veteran represented by:	The American Legion




ATTORNEY FOR THE BOARD

L. B. Yantz, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1966 to 
April 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from May 2005 and August 2006 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Columbia, South Carolina.  The August 2006 
rating decision, in pertinent part, denied service connection 
for right foot arthritis.

The May 2005 rating decision, in pertinent part, denied 
service connection for arthritis of multiple joints because 
no new and material evidence had been submitted to reopen 
this previously denied claim.  Thereafter, the veteran 
submitted a notice of disagreement in May 2005.  In September 
2005, the RO issued a statement of the case (SOC) listing 
this issue on the cover page and containing pertinent 
regulations regarding service connection, but failed to 
include an accompanying analysis section.  Nevertheless, in 
September 2005, the veteran filed a VA Form 9 to perfect his 
appeal to include this issue.  In January 2006, December 
2006, and June 2007, the RO issued supplemental statements of 
the case (SSOC) and analyzed this claim.  Thus, any defect in 
the September 2005 SOC has been cured by the subsequent 
consideration of the appeal in the SSOCs.

For reasons explained below, the issues of entitlement to 
service connection for arthritis of multiple joints and 
entitlement to service connection for esophagus disability 
with hiatal hernia on the merits are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC) in Washington, DC.  VA 
will notify you if further action is required on your part.


FINDINGS OF FACT

1.  The veteran's right foot arthritis was not shown in 
service or for many years thereafter, and is not shown by 
competent medical evidence to be proximately related to his 
service-connected scar, postoperative ganglionectomy, right 
foot, with recurrent ganglion cyst.

2.  The August 1999 rating decision that determined that new 
and material evidence was not submitted to reopen the claim 
of entitlement to service connection for arthritis of 
multiple joints, and which denied service connection for an 
esophagus disorder, was not appealed and is final.

3.  The evidence received since that August 1999 rating 
decision includes evidence that is neither cumulative nor 
redundant, relates to unestablished facts necessary to 
substantiate the claims, and raises a reasonable possibility 
of substantiating the claims for service connection for 
arthritis of multiple joints and service connection for an 
esophagus disorder.


CONCLUSIONS OF LAW

1.  Right foot arthritis was not incurred in or aggravated by 
service, may not be presumed to have been so incurred or 
aggravated, and is not proximately due to or the result of a 
service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 
1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.310 (2008).

2.  New and material evidence has been received to reopen the 
claim of entitlement to service connection for arthritis of 
multiple joints.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. § 3.156 (2008).

3.  New and material evidence has been received to reopen the 
claim of entitlement to service connection for an esophagus 
disorder.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156 (2008).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

The notice requirements of the VCAA require VA to notify the 
claimant of any evidence that is necessary to substantiate 
his claim, as well as the evidence VA will attempt to obtain 
and which evidence he is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, the VCAA notice requirements may be 
satisfied if any errors in the timing or content of such 
notice are not prejudicial to the claimant.  See Pelegrini, 
18 Vet. App. at 121.

With respect to the multiple joint arthritis and esophagus 
claims, in light of the favorable determinations with respect 
to whether new and material evidence has been submitted, and 
the need to remand those claims for additional information 
with regard to the merits of the case, no further discussion 
of VCAA compliance is needed with respect to those issues.

With regard to the claim for service connection for right 
foot arthritis, in a June 2006 letter, issued prior to the 
rating decision on appeal, the RO provided notice to the 
veteran regarding what information and evidence is needed to 
substantiate the claim for service connection, as well as 
what information and evidence must be submitted by the 
veteran and what information and evidence will be obtained by 
VA.  The letter also advised the veteran of the information 
and evidence needed to establish a disability rating and an 
effective date for the disability on appeal.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service treatment records, private treatment 
records, VA treatment records, and VA examination reports.

As discussed above, the veteran was notified and aware of the 
evidence needed to substantiate his claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The veteran was an active 
participant in the claims process by providing argument and 
responding to notices.  Thus, he was provided with a 
meaningful opportunity to participate in the claims process 
and has done so.  Any error in the sequence of events or 
content of the notice is not shown to have any effect on the 
case or to cause injury to the veteran.  Thus, any such error 
is harmless and does not prohibit consideration of these 
matters on the merits.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); see also ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all of the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting these decisions, there 
is no requirement that the evidence submitted by the veteran 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claims and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Right Foot Arthritis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and arthritis becomes 
manifest to a degree of 10 percent within one year from date 
of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2008).  

Service connection may be established for disability which is 
proximately due to or the result of a service-connected 
disability.  38 C.F.R. § 3.310(a) (2008).  Further, a 
disability which is aggravated by a service-connected 
disability may be service-connected to the degree that the 
aggravation is shown.  Allen v. Brown, 7 Vet. App. 439 
(1995).  The Board notes that, effective October 10, 2006, 38 
C.F.R. § 3.310 was amended to conform with Allen; however, 
under the facts of this case, the regulatory change does not 
impact the outcome of the appeal.

In order to prevail on the issue of entitlement to secondary 
service connection, there must be evidence of a current 
disability; evidence of a service-connected disability; and 
medical nexus evidence establishing a connection between the 
service-connected disability and the current disability.  See 
Wallin v. West, 11 Vet. App. 509, 512 (1998).

The veteran contends that service connection is warranted for 
right foot arthritis as a result of his service-connected 
recurrent right foot ganglion cyst.  Specifically, he claims 
that his right foot arthritis is a residual of the two 
surgeries performed to remove his recurrent right foot 
ganglion cyst.  The veteran has already been granted service 
connection for scar, postoperative ganglionectomy, right 
foot, with recurrent ganglion cyst.

Service treatment records are negative for arthritis of the 
right foot.  Indeed, the veteran conceded in his notice of 
disagreement that he did not have arthritis in service, nor 
is there any evidence of arthritis in the right foot within 
one year following discharge from service.  

At a January 2007 VA examination for his feet, the examiner 
reviewed the veteran's claims file.  The veteran reported a 
history of having had two surgeries, one during his time in 
the military, to remove a recurrent ganglion cyst on his 
right foot.  At this examination, the veteran complained of 
pain in the middle of his right foot with walking.  Standing, 
walking, and activities of daily living were reported to be 
affected.  Upon examination of the veteran's right foot, 
there was pain with dorsiflexion and tenderness along the 
scars where his ganglion cyst was twice removed.  The 
examiner offered an impression of degenerative joint disease 
(DJD) of the right foot.  The examiner went on to opine that 
it is less likely than not that the veteran's DJD of the 
right foot is due to his ganglion cyst removal.  He noted 
that the veteran he based this on the fact that the veteran 
has DJD in other joints and not just the right foot.

The Board finds, therefore, that the preponderance of the 
competent and probative evidence shows that the veteran's 
right foot arthritis was not shown in service or within one 
year thereafter, and is not proximately due to or the result 
of a service-connected disability.  38 C.F.R. § 3.310(a) 
(2008).  To the extent that the veteran himself believes that 
there is a medical nexus between his right foot arthritis and 
his service-connected condition, it is now well established 
that lay persons without medical training, such as the 
veteran, are not competent to comment on medical matters such 
as cause of a disability.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992); see also 38 C.F.R. § 3.159 (a)(1) 
[competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].  Accordingly, service connection for the veteran's 
right foot arthritis is not warranted.

In reaching the conclusion above, the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).


New and Material Evidence

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement is filed within one year of the notice of 
decisions.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 20.302, 20.1103 (2008).  If a claim of entitlement to 
service connection has been previously denied and that 
decision became final, the claim can be reopened and 
reconsidered only if new and material evidence is presented 
with respect to that claim.  38 U.S.C.A. § 5108 (West 2002); 
see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

VA must review all of the evidence submitted since the last 
final rating decision in order to determine whether the claim 
may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 
(1999).  For purposes of determining whether new and material 
evidence has been received to reopen a finally adjudicated 
claim, the recently submitted evidence will be presumed 
credible.  See Kutscherousky v. West, 12 Vet. App. 369, 371 
(1999) (per curium) (holding that the "presumption of 
credibility" doctrine continues to be precedent).

New evidence means existing evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2008).

Furthermore, the Court of Appeals for the Federal Circuit has 
indicated that evidence may be considered new and material if 
it contributes "to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it will not eventually convince the 
Board to alter its ratings decision."  Hodge v. West, 115 
F.3d 1356, 1363 (Fed. Cir. 1998).

        Multiple Joints

Service connection for arthritis of multiple joints was 
previously denied by rating decisions in November 1993, 
October 1996, and August 1999.  In November 1993, the claim 
was denied because arthritis was not diagnosed in any major 
joint other than the left knee.  In October 1996 and August 
1999, the claim was denied because the evidence submitted was 
not new and material.  

The evidence received subsequent to the August 1999 rating 
decision includes VA treatment records dated from September 
1999 to March 2007.  In September 1999, a VA examiner noted 
frequent joint pain in the veteran's shoulder, elbows, hands, 
low back, hip, knees, and ankles secondary to osteoarthritis.  
In January 2000, it was noted that the veteran had 
degenerative arthritic changes of the joints (including the 
shoulder joints) as evidenced by X-rays; he was assessed with 
generalized osteoarthritis producing pain in the knee, 
shoulders, low back, and cervical spine.  In December 2004, 
X-rays of the veteran's lumbar spine, right shoulder, and 
right foot all showed degenerative changes.  In November 
2005, it was noted that the veteran has degenerative joint 
disease of the lumbar spine.  In June 2006 and December 2006, 
the veteran's medical problem list included osteoarthrosis 
involving the spine.  At a November 2006 VA examination, the 
examiner diagnosed the veteran with diffuse degenerative 
joint disease involving his shoulders and hands.  In January 
2007, a VA examiner noted that the veteran has degenerative 
joint disease in both feet.  In January 2007 and March 2007, 
the veteran's medical problem list once again included 
osteoarthrosis involving the spine.

Thus, the new evidence relates to unestablished facts and 
raises a reasonable possibility of substantiating the claim.  
Such evidence is new and material and the claim for service 
connection for arthritis of multiple joints is reopened.

Esophagus Disorder

Service connection for an esophagus disorder was denied in 
the August 1999 rating decision because there was no evidence 
of a nexus between his esophageal complaints and his military 
service 20 years previously.  It was noted that his service 
treatment records were negative for any disorder of the 
esophagus, and that post service outpatient treatment records 
showed gastroesophageal reflux disease and hiatal hernia with 
Schatzki ring.

The veteran filed a claim to reopen in November 2004, 
claiming that his esophagus disorder is due to the medication 
he takes for his service connected PTSD and traumatic 
arthritis.  

The evidence received since that time includes a June 2005 VA 
examination report.  The veteran reported a history of 
gastroesophageal reflux symptoms that have occurred for more 
than ten years.  The examiner also noted the veteran's 
history of hiatal hernia and esophagitis requiring esophageal 
dilation.  The veteran reported a history of treatment for 
PTSD since 1999 and stated that he had been taking 
medications for arthritis for about fifteen to twenty years.  
The examiner opined that the medications that the veteran is 
taking for post-traumatic stress disorder and arthritis may 
exacerbate his esophagus symptoms, although they were not the 
direct cause of his esophageal disorder.  

Such evidence is new and material, as it relates to an 
unestablished fact necessary to substantiate the claim and 
raises a reasonable possibility of substantiating the claim.  
In this regard, although it does not establish a direct 
causal connection, it suggests that the disorder may be 
aggravated by service connected conditions.  See Allen, 
supra.  

As new and material evidence has been received, the claim for 
service connection for an esophagus disorder is reopened.


ORDER

Entitlement to service connection for right foot arthritis, 
to include as secondary to service-connected scar, 
postoperative ganglionectomy, right foot, with recurrent 
ganglion cyst, is denied.

New and material evidence having been received, the claim of 
entitlement to service connection for arthritis of multiple 
joints is reopened.

New and material evidence having been received, the claim of 
entitlement to service connection for an esophagus disorder 
is reopened.


REMAND

Reopening the claims does not end the inquiry; rather, 
consideration of the claims on the merits is required.  
However, after a review of the record, the Board observes 
that further development is required prior to adjudicating 
the veteran's claim for service connection for arthritis of 
multiple joints and an esophagus disorder.

With respect to his claim for multiple joint arthritis, the 
veteran contends that he carried heavy packs and equipment 
while in the military, which put undue strain on his joints.  
He has also stated that he underwent two spinal taps in the 
military which have caused arthritis in his back.

Service treatment records are negative for any diagnosis of 
arthritis.  In December 1966, the veteran complained of pain 
in both feet.  In June 1967, he incurred multiple fragment 
wounds in his left leg as a result of an enemy mortar attack.  
In November 1968, he reported intermittent back pain that had 
begun approximately a month and a half prior, when he was in 
an automobile accident.  In January 1971, February 1971, 
March 1971, August 1971, and December 1972, he complained of 
cervical neck pain.  In May 1973 and December 1973, he once 
again complained of painful feet.

As outlined above, post-service VA treatment records dated 
from September 1999 to March 2007 do show that the veteran 
has been diagnosed with arthritis of multiple joints.  In 
September 1999, a VA examiner noted frequent joint pain in 
the veteran's shoulder, elbows, hands, low back, hip, and 
ankles secondary to osteoarthritis.  In January 2000, it was 
noted that the veteran had degenerative arthritic changes of 
the joints (including the shoulder joints) as evidenced by 
X-rays; he was assessed with generalized osteoarthritis 
producing pain in the shoulders, low back, and cervical 
spine.  In December 2004, X-rays of the veteran's lumbar 
spine, right shoulder, and right foot all showed degenerative 
changes.  In November 2005, it was noted that the veteran has 
degenerative joint disease of the lumbar spine.  In June 2006 
and December 2006, the veteran's medical problem list 
included osteoarthrosis involving the spine.  At a November 
2006 VA examination, the examiner diagnosed the veteran with 
diffuse degenerative joint disease involving his shoulders 
and hands.  In January 2007, a VA examiner noted that the 
veteran has degenerative joint disease in both feet as well 
as his knees.  In January 2007 and March 2007, the veteran's 
medical problem list once again included osteoarthrosis 
involving the spine.

The Board has also taken into account a June 2006 VA 
treatment record, in which the following assessment was made 
with regard to the veteran: degenerative joint disease / 
arthritis (service related).  No specificity was provided 
with regard to the extent of this arthritis or its 
relationship to service.

Because the record shows that the veteran does currently 
suffer from arthritis of multiple joints, and because the 
veteran's service treatment records reflect that he received 
treatment for pain in various joints while in service, the 
veteran should now be afforded a VA examination to determine 
the current nature and extent of his arthritis and for an 
opinion as to whether such arthritis is related to his 
military service.  See 38 C.F.R. § 3.159(c)(4); see also 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).

With regard to the veteran's claim for esophagus disability 
with hiatal hernia, he claims that his esophagus disability 
is related to the medication that he has been taking for his 
PTSD and left knee arthritis.

At a June 2005 VA examination for his esophagus and hiatal 
hernia, the examiner reviewed the veteran's claims file.  
Following examination of the veteran and review of the claims 
file, the examiner opined that the medications that the 
veteran is taking for post-traumatic stress disorder and 
arthritis may exacerbate his esophagus symptoms, but are not 
the direct cause. 

Because the June 2005 VA examiner suggested that the 
veteran's medications for his service-connected PTSD and left 
knee arthritis may exacerbate his esophagus symptoms, the 
veteran should now be afforded another VA examination for an 
opinion as to whether his esophagus disability with hiatal 
hernia is aggravated beyond natural progress by his service-
connected disability.  In this regard "when aggravation of a 
veteran's non-service-connected condition is proximately due 
to or the result of a service-connected condition, such 
veteran shall be compensated for the degree of disability 
(but only that degree) over and above the degree of 
disability existing prior to the aggravation".  Allen, 7 Vet. 
App. at 448. 

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).




Accordingly, the case is REMANDED for the following actions:

1.  Obtain current VA treatment records 
dating since June 2007 from the 
Columbia, South Carolina, VA healthcare 
system.

2.  Schedule the veteran for a VA 
orthopedic examination to determine the 
current nature and extent of his 
arthritis (other than of the knees), 
and to provide an opinion as to the 
possible relationship to service.  The 
claims file should be provided to and 
reviewed by the examiner in conjunction 
with the examination.  Any tests or 
studies deemed necessary, including 
x-rays should be conducted and the 
results reported in detail. 

Following review of the claims file and 
examination of the veteran, the 
examiner should opine as to whether it 
is at least as likely as not (50 
percent probability or greater) that 
arthritis of multiple joints arose 
during service or is otherwise related 
service.  If so, the examiner should 
specify each joint affected (other than 
the knees).

3.  Schedule the veteran for an 
appropriate VA examination to determine 
the current nature and extent of his 
esophagus disability with hiatal 
hernia, and to provide an opinion as to 
the possible relationship to his 
service-connected disabilities.  The 
claims file should be provided to and 
reviewed by the examiner in conjunction 
with the examination.  Any tests or 
studies deemed necessary should be 
conducted and the results reported in 
detail.

Following review of the claims file and 
examination of the veteran, the 
examiner should opine as to whether it 
is at least as likely as not (50 
percent probability or greater) that 
esophagus disability with hiatal hernia 
is aggravated (permanent worsening of 
the underlying disability beyond 
natural progress) by a service-
connected disability, to include the 
medication taken for such.  If so, then 
the examiner should quantify the degree 
of such aggravation.

4.  After the development requested 
above has been completed to the extent 
possible, the record should again be 
reviewed.  If the benefit sought on 
appeal remains denied, then the veteran 
and his representative should be 
furnished with a supplemental statement 
of the case, and be given the 
opportunity to respond thereto.  The 
case should then be returned to the 
Board for further appellate 
consideration, if in order.

The veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


